DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Objections
Claims 2-14 and 17-19 are objected to because of the following informalities:
In claims 2-14 and 17-19, "A device" in line 1, should be changed to –The device--. 
In claim 10, “comb source ..” in line 3, should be changed to – comb source 
are measured using a photodiode after the optical reference device--.
In claim 14, “gas can be measured using a photodiode after the optical reference device.” in lines 3-4, should be changed to – gas are measured using a photodiode after the optical reference device.--.
In claim 18, “laser source” in line 2, should be changed to – laser source.--.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-13, 17-18 and 19-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by SHO OKUBO ET AL: "Near-infrared broadband dual-frequency-comb spectroscopy with a resolution beyond the Fourier limit determined by the observation time window", OPTICS EXPRESS, vol. 23, no. 26, 16 December 2015 (2015-12-16), page 33184, XP055583413, DOI: 10.1364/0E.23.033184 (hereinafter SHO OKUBO)[cited in the IDS filed by the applicant].
As to claims 1, 17 and 20, Sho Okubo discloses a device/method comprising a first tunable comb laser source (signal comb, cf. Fig.3a, Fig. 4) and a second tunable comb laser source (local comb, cf. Fig. 3a, Fig. 4) whereby the wavelength of each comb laser source is chosen such that the combination of the two sources provides a continuous spectral coverage over a band in an optical spectrum under a selected wavelength tuning condition (cf. Fig. 3 showing an interleaved spectrum covering a certain band).

As to claim 2, Sho Okubo discloses the device wherein the wavelength of each comb is a fixed wavelength and the output of each comb source is split into two bands using an optical splitter (The extracted beam overlaps the output beam from the local comb at a polarization beam splitter (PBS). These beams are dlliided into two par1s at ano1her PBS after the polarization has been rotated with a half-wave plate to adjust the dividing ratio, and are then detected with two InGaAs photodiodes for balanced 
As to claim 4, Sho Okubo discloses the device wherein the comb sources are tuned in to ensure that the combination of individual comb source laser lines over a period of tuning completely cover the optical spectrum between the outermost edges of at least one filter (see fig. 3a, page 6)(see abstract). 
As to claim 5, Sho Okubo discloses the device wherein the combined output signal of the two laser comb sources after passing through a splitter, a filter and coupler are transmitted to a device under test in either reflection mode or in transmission mode and configured to measure the optical spectral behaviour of the device under test (The de1ected signal is an interferograrn of" the signal and local beams, which is guided to a 14-bit digitizer through a low-pass filter and an amplifier, and sampled at the repetition rate of the local comb…page 6)[note: a Fabry-Perot cavity was evaluated as sample].
As to claim 6, Sho Okubo discloses the device wherein the optical spectrum created by the laser comb sources is split back into its original sets of laser comb lines using an optical filter (see fig. 3a, page 6).
As to claim 7, Sho Okubo discloses the device wherein each laser comb line that is output from the optical filter is coupled onto a photo diode and the light signal is converted into an electronic signal representing the amplitude of the light signal (detected with two InGaAs photodiodes for balanced detection. The de1ected signal is an interferograrn of" 1he signal and local beams, see fig. 3a, page 6).
As to claim 8, Sho Okubo discloses the device wherein at least one comb laser lines in each comb source is split out from the others using an optical filter and that laser line is coupled into an optical referencing circuit to determine where that individual laser line is at any point in time during tuning (The combination of dFTS and spec!ral interleaving enhances the spectral resolution and accuracy, and enables us to assign absorption lines with linewidths narrower than the rcsolu1ion limited by 1hc timc-windo,v width…page 2)(see fig. 3a, page 5)[note: filtering outs specific line of a frequency comb for detecting a reference line is considered as a standard practice].
As to claim 9, Sho Okubo discloses the device whereby a laser line chosen for use as a reference is selected adjacent to the centre wavelength so that it is not reducing the total width of the spectrum that is covered by the two comb sources such that its wavelength range is covered by the other comb source (see figs 3a and 4, pages 6 and 9).
As to claim 10, Sho Okubo discloses the device whereby the location of the individual comb laser line that has been split out from the others is used to infer the instantaneous location of all of the other laser lines in the comb source (see figs 3a and 4, page 6).
As to claim 11, Sho Okubo discloses the device whereby an optical referencing circuit comprises an optical reference device with a periodic spectral response whereby individual crossing points of the optical signal through the optical reference device can be measured using a photodiode after the optical reference device (detected with two InGaAs photodiodes for balanced detection. The detected signal is an interferograrn of" the signal and local beams, see fig. 3a, page 6).
As to claim 12, Sho Okubo discloses the device wherein an optical referencing circuit comprises an optical reference device with a linear spectral response whereby individual crossing points of the optical signal through the optical reference device are measured using a photodiode after the optical reference device (detected with two InGaAs photodiodes for balanced detection. The detected signal is an interferograrn of" the signal and local beams, see fig. 3a, page 6).
As to claim 13, Sho Okubo discloses the device whereby an optical referencing circuit comprises an optical reference device with a spectral response whereby individual crossing points of the optical signal through the optical reference device are measured using a photodiode after the optical reference device (detected with two InGaAs photodiodes for balanced detection. The detected signal is an interferograrn of" the signal and local beams, see fig. 3a, page 6).
As to claim 18, Sho Okubo discloses the device wherein the first and/or second tunable comb laser source comprises a tunable gain switched comb laser source 9see fig. 3a and page 6).
As to claim 19, Sho Okubo discloses the device wherein the first and/or second tunable comb laser source is selected from one or more of the following: modelocked comb sources (a pair of mode-locked lasers based on an erbium-doped fiber as the oscillator of the signal and local combs…page 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sho Okubo et al. in view of Johnson et al. (US 20020131104 A1) (herein after Johnson).
As to claim 14, Sho Okubo discloses all the features of the claimed invention except the limitation such as: “an optical reference device with a gas cell whereby the optical transmission through the gas measured using a photodiode after the optical reference device”.
However, Johnson from the same field of endeavor discloses an optical referencing circuit comprises an optical reference device with a gas cell whereby the optical transmission through the gas measured using a photodiode after the optical reference device (¶0039, 0052).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Sho Okubo such that the optical reference device with the gas cell whereby the optical transmission through the gas measured using a photodiode .
	
	
	
	



Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 3, the prior arts alone or in combination fails to disclose the claimed limitations such as “the optical splitter and the optical filter for each laser source are recombined using an optical coupler such that four bands of optical comb laser lines together operate as an output signal as a single comb source with no gaps in the coverage of the optical spectrum band under a selected tuning condition” along with all other limitations of the claim. 

 Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886